Order entered July 11, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00824-CR

                            STEVEN LEE GORDON, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-81751-2013

                                        ORDER
       We GRANT deputy court reporter Robyn M. Rodriguez’s July 9, 2014 request for an

extension of time to file the reporter’s record. The reporter’s record shall be due THIRTY

DAYS from the date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE